Citation Nr: 1225607	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  05-06 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 2003, for the award of service connection for posttraumatic stress disorder (PTSD).

2.  What evaluation is warranted for PTSD from January 31, 2003?

3.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include secondary to service-connected diabetes mellitus.

4.  Whether new and material evidence has been received to reopen a claim for service connection for heart disease, to include secondary to service-connected diabetes mellitus and herbicide exposure.

(The issues of entitlement to an apportionment in excess of $900 a month from September 1, 2003, to February 28, 2005; and entitlement to an apportionment in excess of $1,000 a month from March 1, 2005, are the subject of a separate decision under a different docket number.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Board denied the issue of entitlement to an effective date earlier than January 31, 2003, for the award of service connection for PTSD, and remanded the issue of entitlement to an increased rating for PTSD for further development.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (the Court).  In December 2011, the Court set aside the December 2009 Board decision regarding the earlier-effective-date claim and remanded the issue for readjudication.

The issue of entitlement to an effective date earlier than December 15, 2005, for the award of a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a February 2004 report of contact, R. McPeek, who the Court has determined is Rebecca McPeek, RVSR, indicated that she "consulted 'Order of Battle' for dates and unit assignments."  Ms. McPeek reported that this text showed that the Veteran's unit was at Bien Hoa from May 1971 to January 1972 during which time there were several mortar and rocket attacks on that base.  

In a December 2009 decision the Board was unable to identify the specific source of the text that Ms. McPeek referenced.  The Board, however, observed that it was possible that Ms. McPeek consulted Shelby Stanton's Vietnam Order of Battle, a private non-government source of information.  (Stanton's text was originally published by US News Books in 1981, and the current version was published by Stackpole Books in 2003.)

In its December 2011 memorandum decision, the Court held that the plain language of 38 C.F.R. § 3.156(c) make it clear that "only 'official service department records' satisfy the criteria" of 38 C.F.R. § 3.156.  (emphasis added)  Still, before concluding that the text referenced by Ms. McPeek was not an official service department record the Court held that the Board could have obtained a copy of Shelby Stanton's Vietnam Order of Battle to determine whether the contents of the February 2004 report of contact match the information in that book.  The Court also held that the Board could have contacted Ms. McPeek directly.

The Board has reviewed Shelby Stanton's Vietnam Order of Battle.  While this book shows that the Veteran's unit was at Bien Hoa from May 1971 to January 1972, the book does not indicate that during that time there were several mortar and rocket attacks on that base.  Therefore, it is evident that Ms. McPeek did not rely on information from Shelby Stanton's Vietnam Order of Battle when she stated that the Veteran's unit was exposed to several mortar and rocket attacks at Bien Hoa. 

The Board will not speculate on what Ms. McPeek relied upon or what text titled Order of Battle she referred to.  Pursuant to the memorandum decision, however, VA must attempt to contact the RO to see whether Ms. McPeek is still employed there.  If so, she should be asked the questions noted below regarding her February 2004 report of contact.  The Board notes that Ms. McPeek is not listed in the VA e-mail address book, but it is possible that she is still employed by VA.

The Veteran was last examined in January 2004.  A major depressive disorder in addition to posttraumatic stress disorder has been diagnosed, and a January 2006 VA treatment record reflects an assessment of "post traumatic stress disorder which is service connected to major depression, recurrent."  Hence, a new examination is needed not only because of the passage of time but also because of the diagnosis of major depressive disorder.

The Martinsburg VA Medical Center last submitted records in September 2011.  The RO should obtain any additional records from that facility since September 2011.  Further, the Veteran should be afforded an opportunity to identify any additional treatment since September 2011.

Finally, in a March 2010 rating decision, the RO denied claims to reopen the issues of entitlement to service connection for hypertension and a heart disorder, to include secondary to diabetes mellitus.  In March 2011, the Veteran's counsel filed a timely notice of disagreement with those denials.  As such, a statement of the case must be issued concerning the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include secondary to diabetes mellitus; and whether new and material evidence has been received to reopen a claim of entitlement to service connection for heart disease, to include secondary to diabetes mellitus and herbicide exposure.  Manlincon v. West, 12 Vet. App. 242 (1999).

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should ask the Veteran to identify all sources, VA and non-VA, of psychiatric treatment since September 2011, and the RO should attempt to obtain any identified records.  Regardless of the appellant's response, the RO should obtain any VA treatment records regarding care for any psychiatric disorder from the Martinsburg VA Medical Center dating since September 2011.  Any records obtained should be associated with the Veteran's claims folder.  If the RO cannot locate any identified records held by a Federal government entity, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific government records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2.  The RO must determine whether the individual named Rebecca McPeek in February 2004 still works for VA.  The RO must specifically document the attempts that were made to locate Ms. McPeek.  If she still works at VA under any name, the RO must have her review the February 2004 report of contact that she prepared.  The RO must ask her to identify what text titled Order of Battle she utilized to determine that the Veteran's unit was at Bien Hoa was subjected to mortar and rocket attacks from May 1971 to January 1972.  If she referred to a different source other than this text she must identify that source.  She must specifically identify any official service department document she referenced in preparing the February 2004 report.  All attempts to fulfill this development must be carefully documented.

3.  Thereafter, the Veteran must be afforded a VA psychiatric examination by a physician.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  In accordance with the latest worksheets for rating mental disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to posttraumatic stress disorder.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that a major depressive disorder was caused or is aggravated by posttraumatic stress disorder.  The nature and extent of any psychiatric disorder other than posttraumatic stress disorder, and, if applicable, any PTSD-related depressive disorder must be carefully distinguished.  If the appellant's psychiatric pathology due to posttraumatic stress disorder cannot be separated from any other diagnosed psychiatric disorder that fact must be stated and explained in full.  A complete rationale for any opinion offered must be provided.
  
4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  
 
5.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6.  The RO must issue a statement of the case to the Veteran addressing whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include secondary to service-connected diabetes mellitus, and whether new and material evidence has been received to reopen a claim for service connection for heart disease, to include secondary to service-connected diabetes mellitus and herbicide exposure.  A copy of the statement of the case should be sent to his counsel.  The Veteran and his counsel are hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal within 60 days of the issuance of the statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).

7.  Thereafter, the RO must readjudicate the issues of entitlement to an effective date earlier than January 31, 2003, for the award of entitlement to service connection for posttraumatic stress disorder; and the issue of what evaluation is warranted for posttraumatic stress disorder from January 31, 2003.  If any benefit is not granted, the appellant and his counsel must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




